Name: 2012/751/CFSP: Political and Security Committee Decision EULEX KOSOVO/3/2012 of 4Ã December 2012 on the appointment of the Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  EU institutions and European civil service;  political framework
 Date Published: 2012-12-06

 6.12.2012 EN Official Journal of the European Union L 334/46 POLITICAL AND SECURITY COMMITTEE DECISION EULEX KOSOVO/3/2012 of 4 December 2012 on the appointment of the Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (2012/751/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2008/124/CFSP of 4 February 2008 on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (1), and in particular Article 12(2) thereof, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP establishing the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO. (2) On 5 June 2012, the Council adopted Decision 2012/291/CFSP (2) amending Joint Action 2008/124/CFSP and extending the duration of EULEX KOSOVO until 14 June 2014. (3) Pursuant to Article 12(2) of Joint Action 2008/124/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of EULEX KOSOVO, including decisions regarding the appointment of the Head of Mission. (4) On 20 November 2012, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Ambassador Bernd BORCHARDT as Head of Mission of EULEX KOSOVO from 1 February 2013, HAS ADOPTED THIS DECISION: Article 1 Ambassador Bernd BORCHARDT is hereby appointed as Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO, with effect from 1 February 2013. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply until 14 June 2014. Done at Brussels, 4 December 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 42, 16.2.2008, p. 92. (2) OJ L 146, 6.6.2012, p. 46.